DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 10/25/2022. Claims 1-4, 7-13, 15-18, 20-22, and 24 are pending in the case. Claims 6, 14, 19, and 23 have been cancelled. Claims 1, 12, 17, and 21 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 11, 12, 15, 17, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Malhotra et al. (U.S. Pat. App. Pub. No. 2016/0299938, hereinafter Malhotra) in view of Yu et al. (Yu, Yufeng, Yuelong Zhu, Shijin Li, and Dingsheng Wan. "Time series outlier detection based on sliding window prediction." Mathematical problems in Engineering 2014 (2014), hereinafter Yu).

As to independent claim 1, Malhotra teaches:
A computer-implemented method for determining whether a data element, having a value, of a time-series dataset is an outlier, the method comprising (Title and abstract):
obtaining prediction data, for predicting a value of the data element, from first data of the time-series dataset that temporally precedes the data element (Paragraph 27, time-series data X=(x, x', ..., x' is received. Paragraph 27, The anomaly detection system 102 implements a prediction model to learn and predict the next ‘l’ values for ‘d’ of the input variables);
predicting, using the prediction data, a predicted value of the data element (Paragraph 33, its value as predicted at time t−j);
obtaining historic error values for the time-series dataset, each historic error value being representative of a difference between a value and a predicted value of a second data element of the time-series dataset that temporally precedes the data element (Paragraph 26, upon receiving the first time-series data, the anomaly detection system 102 computes an error vector for each of the first set of points in the first time-series data to obtain a first set of error vectors. Each error vector from the first set of error vectors comprises one or more prediction errors. Paragraph 33, An error vector e(t) is computed for point x(t) as: [e11 (t), . . . , e1l (t), . . . , eed1 (t), . . . , edl (t)], where eij (t) is the difference between x(t) and its value as predicted at time t−j);
obtaining, based on one or more of the historic error values, a threshold value for the data element defining, relative to the predicted value of the data element, values for the data element that are considered to be outliers… (Paragraph 6, a threshold, wherein when at least one of the one or more likelihood values is less than the threshold, the anomaly is detected. Paragraph 5, estimate one or more parameters based on the first set of error vectors comprising the one or more prediction errors); and
determining whether the data element is an outlier based on the threshold value, the predicted value and the value of the data element (Paragraph 7, detecting an anomaly in the second time-series data when the one or more parameters are applied on the second set of error vectors).
Malhotra does not appear to expressly teach wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers; multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation; and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset.
Yu teaches wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers (Page 6, right column, the confidence coefficient (𝑝 = 100(1−𝛼)) indicates the expected frequency with which measurements will actually fall in this range. (𝑝 = 100(1− 𝛼)) reads on the percentage); multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation (Page 6, right column, point, 𝑡𝛼/2,𝑛−1 is the 𝑝th percentile of a Student’s 𝑡-distribution with 2𝑘 − 1 degrees of freedom, 𝑠 is the standard deviation of the model residual. Page 6, right column, equation 6); and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset (Page 6, right column, if the test point’s actual measurement falls within the bounds of the PCI, then the point is classified as nonanomalous; otherwise, it is classified as anomalous. The PCI reads on the threshold. Page 4, right column, given a time series 𝑇 of length 𝑚 and a user-defined subsequence length of 𝑛, all possible subsequences can be extracted by sliding window of size 𝑛 across 𝑇 and considering each subsequence 𝐶𝑝. The sliding window based analysis reads on the different threshold value for each data element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time series outlier detection techniques of Yu such that fast, incremental evaluation of data can be performed as it becomes available, with the ability to scale to large quantities of data, and without any preclassification of anomalies (see Yu at abstract).

As to dependent claim 2, Malhotra teaches the prediction data comprises a predetermined number of other data elements of the time-series dataset that temporally precede the data element (Paragraph 27, time-series data X=(x, x', ..., x' is received. Paragraph 27, The anomaly detection system 102 implements a prediction model to learn and predict the next ‘l’ values for ‘d’ of the input variables).

As to dependent claim 8, Malhotra teaches the second data element corresponds to data elements of the time-series dataset of a same time within a multiple of a recurring predetermined time period prior to the data element (Paragraph 33, An error vector e(t) is computed for point x(t) as: [e11 (t), . . . , e1l (t), . . . , eed1 (t), . . . , edl (t)], where eij (t) is the difference between x(t) and its value as predicted at time t−j).

As to dependent claim 11, Malhotra teaches the data element is a data point of the time-series dataset (Paragraph 42, time-series data may comprise timestamp information, and/or data points).

As to independent claim 12, Malhotra teaches:
A computer program product for determining whether a data element, having a value, of a time-series dataset is an outlier, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising (Title and abstract. Paragraphs 54 and 55):
obtaining prediction data, for predicting a value of the data element, from first data of the time-series dataset that temporally precedes the data element (Paragraph 27, time-series data X=(x, x', ..., x' is received. Paragraph 27, The anomaly detection system 102 implements a prediction model to learn and predict the next ‘l’ values for ‘d’ of the input variables);
predicting, using the prediction data, a predicted value of the data element (Paragraph 33, its value as predicted at time t−j);
obtaining historic error values for the time-series dataset, each historic error value being representative of a difference between a value and a predicted value of a second data element of the time-series dataset that temporally precedes the data element (Paragraph 26, upon receiving the first time-series data, the anomaly detection system 102 computes an error vector for each of the first set of points in the first time-series data to obtain a first set of error vectors. Each error vector from the first set of error vectors comprises one or more prediction errors. Paragraph 33, An error vector e(t) is computed for point x(t) as: [e11 (t), . . . , e1l (t), . . . , eed1 (t), . . . , edl (t)], where eij (t) is the difference between x(t) and its value as predicted at time t−j);
obtaining, based on one or more of the historic error values, a threshold value for the data element defining, relative to the predicted value of the data element, values for the data element that are considered to be outliers… (Paragraph 6, a threshold, wherein when at least one of the one or more likelihood values is less than the threshold, the anomaly is detected. Paragraph 5, estimate one or more parameters based on the first set of error vectors comprising the one or more prediction errors); and
determining whether the data element is an outlier based on the threshold value, the predicted value and the value of the data element (Paragraph 7, detecting an anomaly in the second time-series data when the one or more parameters are applied on the second set of error vectors).
Malhotra does not appear to expressly teach wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers; multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation; and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset.
Yu teaches wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers (Page 6, right column, the confidence coefficient (𝑝 = 100(1−𝛼)) indicates the expected frequency with which measurements will actually fall in this range. (𝑝 = 100(1− 𝛼)) reads on the percentage); multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation (Page 6, right column, point, 𝑡𝛼/2,𝑛−1 is the 𝑝th percentile of a Student’s 𝑡-distribution with 2𝑘 − 1 degrees of freedom, 𝑠 is the standard deviation of the model residual. Page 6, right column, equation 6); and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset (Page 6, right column, if the test point’s actual measurement falls within the bounds of the PCI, then the point is classified as nonanomalous; otherwise, it is classified as anomalous. The PCI reads on the threshold. Page 4, right column, given a time series 𝑇 of length 𝑚 and a user-defined subsequence length of 𝑛, all possible subsequences can be extracted by sliding window of size 𝑛 across 𝑇 and considering each subsequence 𝐶𝑝. The sliding window based analysis reads on the different threshold value for each data element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time series outlier detection techniques of Yu such that fast, incremental evaluation of data can be performed as it becomes available, with the ability to scale to large quantities of data, and without any preclassification of anomalies (see Yu at abstract).

As to dependent claim 15, Malhotra teaches the second data element corresponds to data elements of the time-series dataset of a same time within a multiple of a recurring predetermined time period prior to the data element (Paragraph 33, An error vector e(t) is computed for point x(t) as: [e11 (t), . . . , e1l (t), . . . , eed1 (t), . . . , edl (t)], where eij (t) is the difference between x(t) and its value as predicted at time t−j).

As to independent claim 17, Malhotra teaches:
A computer system for determining whether a data element, having a value, of a time-series dataset is an outlier, comprising (Title and abstract. Figure 3, anomaly detection system 102):
at least one processor configured to (Figure 3, processor 302):
obtain prediction data, for predicting a value of the data element, from first data of the time-series dataset that temporally precedes the data element (Paragraph 27, time-series data X=(x, x', ..., x' is received. Paragraph 27, The anomaly detection system 102 implements a prediction model to learn and predict the next ‘l’ values for ‘d’ of the input variables);
predict, using the prediction data, a predicted value of the data element (Paragraph 33, its value as predicted at time t−j);
obtain historic error values for the time-series dataset, each historic error value being representative of a difference between a value and a predicted value of a second data element of the time-series dataset that temporally precedes the data element (Paragraph 26, upon receiving the first time-series data, the anomaly detection system 102 computes an error vector for each of the first set of points in the first time-series data to obtain a first set of error vectors. Each error vector from the first set of error vectors comprises one or more prediction errors. Paragraph 33, An error vector e(t) is computed for point x(t) as: [e11 (t), . . . , e1l (t), . . . , eed1 (t), . . . , edl (t)], where eij (t) is the difference between x(t) and its value as predicted at time t−j);
obtaining, based on one or more of the historic error values, a threshold value for the data element defining, relative to the predicted value of the data element, values for the data element that are considered to be outliers… (Paragraph 6, a threshold, wherein when at least one of the one or more likelihood values is less than the threshold, the anomaly is detected. Paragraph 5, estimate one or more parameters based on the first set of error vectors comprising the one or more prediction errors); and
determining whether the data element is an outlier based on the threshold value, the predicted value and the value of the data element (Paragraph 7, detecting an anomaly in the second time-series data when the one or more parameters are applied on the second set of error vectors).
Malhotra does not appear to expressly teach wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers; multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation; and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset.
Yu teaches wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers (Page 6, right column, the confidence coefficient (𝑝 = 100(1−𝛼)) indicates the expected frequency with which measurements will actually fall in this range. (𝑝 = 100(1− 𝛼)) reads on the percentage); multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation (Page 6, right column, point, 𝑡𝛼/2,𝑛−1 is the 𝑝th percentile of a Student’s 𝑡-distribution with 2𝑘 − 1 degrees of freedom, 𝑠 is the standard deviation of the model residual. Page 6, right column, equation 6); and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset (Page 6, right column, if the test point’s actual measurement falls within the bounds of the PCI, then the point is classified as nonanomalous; otherwise, it is classified as anomalous. The PCI reads on the threshold. Page 4, right column, given a time series 𝑇 of length 𝑚 and a user-defined subsequence length of 𝑛, all possible subsequences can be extracted by sliding window of size 𝑛 across 𝑇 and considering each subsequence 𝐶𝑝. The sliding window based analysis reads on the different threshold value for each data element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time series outlier detection techniques of Yu such that fast, incremental evaluation of data can be performed as it becomes available, with the ability to scale to large quantities of data, and without any preclassification of anomalies (see Yu at abstract).

As to independent claim 21, Malhotra teaches:
A system for determining whether a data element, having a value, of a time-series dataset is an outlier, the system comprising (Title and abstract):
at least one processor including (Figure 3, processor 302):
a first obtaining module to obtain prediction data, for predicting a value of the data element, from first data of the time-series dataset that temporally precedes the data element (Paragraph 27, time-series data X=(x, x', ..., x' is received. Paragraph 27, The anomaly detection system 102 implements a prediction model to learn and predict the next ‘l’ values for ‘d’ of the input variables. Figure 3, modules 308);
a prediction module to predict using the prediction data, a predicted value of the data element (Paragraph 33, its value as predicted at time t−j. Figure 3, modules 308);
a second obtaining module to (Figure 3, modules 308):
obtain historic error values for the time-series dataset, each historic error value being representative of a difference between a value and a predicted value of a second data element of the time-series dataset that temporally precedes the data element (Paragraph 26, upon receiving the first time-series data, the anomaly detection system 102 computes an error vector for each of the first set of points in the first time-series data to obtain a first set of error vectors. Each error vector from the first set of error vectors comprises one or more prediction errors. Paragraph 33, An error vector e(t) is computed for point x(t) as: [e11 (t), . . . , e1l (t), . . . , eed1 (t), . . . , edl (t)], where eij (t) is the difference between x(t) and its value as predicted at time t−j); and
obtain, based on one or more of the historic error values, a threshold value for the data element defining, relative to the predicted value of the data element, values for the data element that are considered to be outliers… (Paragraph 6, a threshold, wherein when at least one of the one or more likelihood values is less than the threshold, the anomaly is detected. Paragraph 5, estimate one or more parameters based on the first set of error vectors comprising the one or more prediction errors); and
a determining module to determine whether the data element is an outlier based on the threshold value, the predicted value and the value of the data element (Paragraph 7, detecting an anomaly in the second time-series data when the one or more parameters are applied on the second set of error vectors).
Malhotra does not appear to expressly teach wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers; multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation; and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset.
Yu teaches wherein obtaining the threshold value comprises: determining a predetermined number based on a percentage of error values expected to be outliers (Page 6, right column, the confidence coefficient (𝑝 = 100(1−𝛼)) indicates the expected frequency with which measurements will actually fall in this range. (𝑝 = 100(1− 𝛼)) reads on the percentage); multiplying a statistical measure of the historic error values by the predetermined number to produce a result, wherein the statistical measure includes one of a mean, median, mode, and standard deviation (Page 6, right column, point, 𝑡𝛼/2,𝑛−1 is the 𝑝th percentile of a Student’s 𝑡-distribution with 2𝑘 − 1 degrees of freedom, 𝑠 is the standard deviation of the model residual. Page 6, right column, equation 6); and determining the threshold value based on the result, wherein a different threshold value is determined for each data element of the time-series dataset (Page 6, right column, if the test point’s actual measurement falls within the bounds of the PCI, then the point is classified as nonanomalous; otherwise, it is classified as anomalous. The PCI reads on the threshold. Page 4, right column, given a time series 𝑇 of length 𝑚 and a user-defined subsequence length of 𝑛, all possible subsequences can be extracted by sliding window of size 𝑛 across 𝑇 and considering each subsequence 𝐶𝑝. The sliding window based analysis reads on the different threshold value for each data element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time series outlier detection techniques of Yu such that fast, incremental evaluation of data can be performed as it becomes available, with the ability to scale to large quantities of data, and without any preclassification of anomalies (see Yu at abstract).

Claims 3, 4, 7, 13, 18, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Malhotra in view of Yu and Raeth et al. (U.S. Pat. App. Pub. No. 2003/0065409, hereinafter Raeth).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Malhotra does not appear to expressly teach each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time-series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset.
Raeth teaches each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time-series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset (Paragraph 337, the least squares estimates of the model parameters A0 and A1 are denoted a0 and a1. Using these estimates, a regression equation is constructed: y′=a0+a1x. The graph of the estimated regression equation for simple linear regression is a straight-line approximation to the relationship between y and x. Once the best fit function has been determined (e.g., via least squares), the resulting regression model can used to predict future values of the series. For example, given values for x1, x2, . . . , xp as the most recent sequence of data samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the anomaly detection techniques of Raeth to adapt with an input data stream for detecting events of interest with reduced amounts analysis of the principle physical properties generating data stream value (see Raeth at paragraphs 6 and 7).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Malhotra does not appear to expressly teach obtaining a threshold value comprises scaling each historic error value to a value between 0 and 1, based on a maximum value of the historic error values.
Raeth teaches obtaining a threshold value comprises scaling each historic error value to a value between 0 and 1, based on a maximum value of the historic error values (Paragraph 2, 0.0<x0<1.0, x0 is the first value of x, xt−1, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the anomaly detection techniques of Raeth to adapt with an input data stream for detecting events of interest with reduced amounts analysis of the principle physical properties generating data stream value (see Raeth at paragraphs 6 and 7).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Malhotra does not appear to expressly teach obtaining the threshold value comprises calculating the predetermined number using Chebyshev's inequality.
Raeth further teaches obtaining the threshold value comprises calculating the predetermined number using Chebyshev's inequality (Paragraph 181, a corresponding relative prediction error that is approximately one standard deviation or more from the mean relative prediction error. Paragraphs 182-186).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the anomaly detection techniques of Raeth to adapt with an input data stream for detecting events of interest with reduced amounts analysis of the principle physical properties generating data stream value (see Raeth at paragraphs 6 and 7).

As to dependent claim 13, the rejection of claim 12 is incorporated.
Malhotra does not appear to expressly teach each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time-series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset.
Raeth teaches each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time-series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset (Paragraph 337, the least squares estimates of the model parameters A0 and A1 are denoted a0 and a1. Using these estimates, a regression equation is constructed: y′=a0+a1x. The graph of the estimated regression equation for simple linear regression is a straight-line approximation to the relationship between y and x. Once the best fit function has been determined (e.g., via least squares), the resulting regression model can used to predict future values of the series. For example, given values for x1, x2, . . . , xp as the most recent sequence of data samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the anomaly detection techniques of Raeth to adapt with an input data stream for detecting events of interest with reduced amounts analysis of the principle physical properties generating data stream value (see Raeth at paragraphs 6 and 7).

As to dependent claim 18, the rejection of claim 17 is incorporated.
Malhotra does not appear to expressly teach each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time-series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset.
Raeth teaches each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time-series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset (Paragraph 337, the least squares estimates of the model parameters A0 and A1 are denoted a0 and a1. Using these estimates, a regression equation is constructed: y′=a0+a1x. The graph of the estimated regression equation for simple linear regression is a straight-line approximation to the relationship between y and x. Once the best fit function has been determined (e.g., via least squares), the resulting regression model can used to predict future values of the series. For example, given values for x1, x2, . . . , xp as the most recent sequence of data samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the anomaly detection techniques of Raeth to adapt with an input data stream for detecting events of interest with reduced amounts analysis of the principle physical properties generating data stream value (see Raeth at paragraphs 6 and 7).

As to dependent claim 22, the rejection of claim 21 is incorporated.
Malhotra does not appear to expressly teach each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time- series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset.
Raeth teaches each historic error value is a squared error value, being the square of a difference between the value of the second data element of the time- series dataset that temporally precedes the data element and a corresponding predicted value of the second data element of the time-series dataset (Paragraph 337, the least squares estimates of the model parameters A0 and A1 are denoted a0 and a1. Using these estimates, a regression equation is constructed: y′=a0+a1x. The graph of the estimated regression equation for simple linear regression is a straight-line approximation to the relationship between y and x. Once the best fit function has been determined (e.g., via least squares), the resulting regression model can used to predict future values of the series. For example, given values for x1, x2, . . . , xp as the most recent sequence of data samples).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the anomaly detection techniques of Raeth to adapt with an input data stream for detecting events of interest with reduced amounts analysis of the principle physical properties generating data stream value (see Raeth at paragraphs 6 and 7).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Malhotra in view of Yu and Agrawal et al. (U.S. Pat. App. Pub. No. 2019/0102718, hereinafter Agrawal).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Malhotra does not appear to expressly teach the recurring predetermined time period is an hour, a day or a week.
Agrawal teaches the recurring predetermined time period is an hour, a day or a week (Paragraph 23, may define a first time frame (e.g., the past week, the past month, the past day, the past hour, or any other suitable time frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the automated anomaly detection techniques of Agrawal to more accurately predict the value variations or the trend variations over a period, e.g., quarter-over-quarter (see Agrawal at paragraph 2).

Claims 10, 16, 20, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Malhotra in view of Yu and Achin et al. (U.S. Pat. App. Pub. No. 2018/0046926, hereinafter Achin).

As to dependent claim 10, the rejection of claim 1 is incorporated.
Malhotra does not appear to expressly teach predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value.
Achin teaches predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value (Paragraph 206, exploration engine 110 may “blend” multiple models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time-series predictive data analytics techniques of Achin to increase accuracy and efficiency (see Achin at paragraph 66).

As to dependent claim 16, the rejection of claim 12 is incorporated.
Malhotra does not appear to expressly teach predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value.
Achin teaches predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value (Paragraph 206, exploration engine 110 may “blend” multiple models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time-series predictive data analytics techniques of Achin to increase accuracy and efficiency (see Achin at paragraph 66).

As to dependent claim 20, the rejection of claim 17 is incorporated.
Malhotra does not appear to expressly teach predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value.
Achin teaches predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value (Paragraph 206, exploration engine 110 may “blend” multiple models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time-series predictive data analytics techniques of Achin to increase accuracy and efficiency (see Achin at paragraph 66).

As to dependent claim 24, the rejection of claim 21 is incorporated.
Malhotra does not appear to expressly teach predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value.
Achin teaches predicting a predicted value of the data element comprises: predicting, using the prediction data and a plurality of different prediction models, a respective plurality of potential predicted values for the data element; and assigning the potential predicted value that is closest to the value of the data element as the predicted value (Paragraph 206, exploration engine 110 may “blend” multiple models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the anomaly detection of Malhotra to include the time-series predictive data analytics techniques of Achin to increase accuracy and efficiency (see Achin at paragraph 66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Primary Examiner, Art Unit 2123